t c memo united_states tax_court dan pistoresi and elaine m pistoresi petitioners v commissioner of internal revenue respondent docket no filed date dan pistoresi pro_se ralph w jones for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency in petitioners' federal_income_tax for in the amount of dollar_figure and an accuracy- related penalty pursuant to sec_6662 in the amount of dollar_figure after concessions by petitioners ’ the issues for decision are whether petitioners are entitled to a schedule c utility expense deduction whether petitioners are entitled to a loss deduction with respect to certain stock whether petitioners are entitled to a deduction for tax preparation fees and whether petitioners are liable for the sec_6662 a accuracy-related_penalty some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioners resided in the state of oregon on the date the petition was filed in this case the first issue for decision is whether petitioners are entitled to a schedule c utility expense deduction sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business respondent does not dispute that petitioner husband in their petition petitioners disputed the deficiency and accuracy-related_penalty by stating that they can justify to where we might even have a little coming back to us at trial petitioners failed to address or introduce any evidence with respect to many of the adjustments in the statutory_notice_of_deficiency petitioners are deemed to have conceded the adjustments which they failed to properly address in their petition or at trial rule b we therefore address only those adjustments and other matters raised at trial - - carried on a schedule c business called adaptable business concepts during petitioners claimed a schedule c deduction for utility expenses in the total amount of dollar_figure in the statutory_notice_of_deficiency respondent disallowed the claimed deduction a self-prepared statement attached to petitioners' return reveals that the total amount claimed and disallowed for utility expenses includes dollar_figure for telephone and dollar_figure for fax petitioners had two telephone lines at their personal_residence the first telephone line was used primarily for personal purposes petitioner husband alleges that the second telephone line line was used only for business purposes according to petitioner husband line was used to make both telephone calls and facsimile transmissions in connection with various projects which he worked on during although we believe that petitioner husband used line for business purposes during we are not convinced that it was used exclusively for business purposes after considering petitioner husband's testimony and reviewing his telephone records we estimate that dollar_figure of the charges for were business related see 39_f2d_540 2d cir petitioners have presented no evidence with respect to their other claimed utility expenses accordingly we the cost of basic service on the first telephone line is rendered nondeductible by sec_262 q4e- hold that petitioners are entitled a schedule c utility expense deduction in the amount of dollar_figure the second issue for decision is whether petitioners are entitled to a loss deduction with respect to certain stock petitioners did not claim any stock loss deductions on their return they first claimed these losses during the audit of their taxable_year petitioner husband established through his testimony and two documents that he purchased stock in codecard inc and horizon tech corp sometime prior to he failed to prove however that the stock became worthless during petitioners' taxable_year sec_165 sec_1_165-5 income_tax regs we therefore hold that petitioners are not entitled to a stock loss deduction for the third issue for decision is whether petitioners are entitled to a deduction for tax preparation fees petitioners submitted as evidence a charge for the preparation of their federal_income_tax return which was paid during in the statutory_notice_of_deficiency respondent allowed petitioners their claimed schedule c deduction for legal and professional services in the amount of dollar_figure we find that petitioners have not proved that the amount allowed by respondent as a schedule c deduction for legal and professional services did not include the amount_paid for the tax preparation fees moreover the tax preparation fees would only be allowable as a schedule a miscellaneous expense deduction if - - they were not otherwise allowed by respondent see sec_1 1t a temporary income_tax regs fed reg date since petitioners claimed the standard_deduction for and have not proved that their total itemized_deductions exceeded their claimed standard_deduction the tax preparation fees if allowable under sec_67 would not decrease their taxable_income sec_63 accordingly we hold that petitioners are not entitled to a deduction for tax preparation fees the fourth issue for decision is whether petitioners are liable for the sec_6662 accuracy-related_penalty respondent's determinations of negligence are presumed to be correct and petitioners bear the burden of proving that the penalty does not apply rule a 290_us_111 58_tc_757 sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors one of which is negligence or disregard of rules or regulations sec_6662 respondent determined that petitioners are liable for the accuracy-related_penalty imposed by sec_6662 for their underpayment_of_tax in and that such underpayment was due to negligence or disregard of rules or regulations negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the - - preparation of a tax_return sec_6662 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs sec_6664 however provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer's position with respect to that portion and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 b income_tax regs the most important factor is the extent of the taxpayer's effort to assess his proper tax_liability for the year id based on the record we find that petitioners have not proved that their underpayment was due to reasonable_cause or that they acted in good_faith accordingly we hold that they are liable for the sec_6662 accuracy-related_penalty for to reflect the foregoing decision will be entered under rule
